Exhibit 10.2
 
Irv Alpert
Executive Vice President
2012 Sales Incentive Plan




Objectives:


1.  
Retain and grow all current content licensing partnerships

 
2.  
Develop a plan to expand content license partnerships and channel sales for
Onvia services

 
3.  
Acquire new content licensing partners in 2012 as quickly as possible

 




Compensation


Four bonus opportunities:


1.  
 $25,000 bonus for retention of current content licensing partnerships

 
2.  
5% of every sales dollar from Tier 1 bookings to Tier 2 bookings

 
3.  
10% of every sales dollar from Tier 2 bookings to Plan

 
4.  
$38k for annual goal achievement

 


Total Bonus Opportunity:  $115k